Citation Nr: 0504771	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C and if 
so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971, to include a period of service in the Republic of 
Vietnam from November 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  A claim for service connection for hepatitis C was denied 
in an unappealed rating decision of April 1993; the denial 
was continued in an unappealed rating decision of June 1993.

2.  The evidence received since the June 1993 rating decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hepatitis C.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104( b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West , 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit decision 
in Hodge.

By an unappealed rating decision in April 1993, service 
connection for hepatitis C was denied.  The RO noted that 
service medical records were negative for hepatitis C or 
abnormalities of the liver and no post-service medical 
evidence of hepatitis C had been submitted.  The denial was 
continued in an unappealed rating decision of June 1993 on 
the basis that the medical evidence added to the record did 
not relate to hepatitis C.  

The evidence of record at the time of the June 1993 rating 
decision consisted of service medical records dated from 1968 
to 1971, which are negative for complaints or findings 
related to hepatitis C, and post-service medical records 
showing that the veteran was found to have alcoholic liver 
disease in 1992 and underwent a liver transplant in December 
1992.  The post-service medical evidence of record included 
no medical evidence showing that the veteran had been found 
to have hepatitis C.  

The current claim to reopen was received in February 1999.

The evidence received since the June 1993 rating decision 
includes medical evidence showing that the veteran tested 
positive for hepatitis C shortly after the liver transplant 
and an October 2000 statement wherein Sarah B. Nemetz, M.D., 
opined that, "it is as least as likely as not that [the 
veteran] was infected with the hepatitis C virus during his 
military service."

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, because this 
evidence is competent evidence of the current presence of 
hepatitis C due to exposure to the virus during the veteran's 
military service, it is so significant that it must be 
considered to fairly consider the merits of the veteran's 
claim.  Accordingly, new and material evidence has been 
presented and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for hepatitis C is granted.



REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the reopened claim for service connection 
for hepatitis C.  The Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to this claim.

The veteran contends that he contracted hepatitis C during 
service.  Specifically, he contends that was exposed to 
hepatitis C during the course of his duties as a military 
policeman in Vietnam.  In the alternative, he contends that 
he contracted hepatitis C when he was inoculated with a jet 
injector during service.

The veteran's DD Form 214 notes that his active military 
service included service in Vietnam from November 1968 to 
November 1969.  His service personnel records show that he 
served as a military policeman from December 1968 to August 
1969.  

As noted above, an October 2000 letter from Dr. Nemetz notes 
a diagnosis of hepatitis C secondary to the veteran's in-
service experiences.  Specifically, Dr. Nemetz stated that 
the veteran "was infected with the hepatitis C virus during 
his military service.  This may have occurred during contact 
with injured people or may have been as a result of receiving 
pneumatic injections multiple times during his military 
service."  However, the Board notes that there is no 
indication that this opinion was rendered following a review 
all pertinent records, to include service medical and 
personnel records..  The development of facts includes a 
thorough and contemporaneous medical examination, one that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The Board further notes that the veteran has been awarded 
disability benefits by the Social Security Administration 
(SSA), but neither the decision awarding such benefits nor 
the records upon which the award was based have been 
obtained.  Moreover, all pertinent treatment records 
documenting the history of the veteran's hepatitis C have not 
been obtained.

Moreover, the veteran has not provided specific details 
concerning the alleged service incidents in which he was 
possibly exposed to infected blood, and the RO has not 
undertaken any development to verify any such exposure.  

Finally, the Board notes that the veteran has not been 
afforded a VA examination to determine the etiology of his 
hepatitis C.  

In light of these circumstances, the Board concludes that 
further RO actions are required prior to appellate 
disposition.  Accordingly, the case is hereby REMANDED to the 
RO, via the VA Appeals Management Center in Washington, D.C., 
for the following actions:

1.  The veteran should be requested to 
provide as much detail as possible 
concerning any service incidents in which 
he believes he came in contact with 
infected blood.  If potentially 
verifiable information is provided by the 
veteran, the RO should undertake 
appropriate development to verify the 
alleged incident(s).

2.  The veteran should be requested to 
provide corroborating evidence, such as 
statements from persons who served with 
him, of the alleged service incidents in 
which he was exposed to blood.

3.  The veteran should be requested to 
provide a copy of any pertinent evidence 
in his possession, that has not been 
previously submitted.

4.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for any 
liver problems since his discharge from 
service.  

5.  When the requested information and 
any necessary authorization have been 
received, the RO should attempt to obtain 
a copy of all indicated records.  If the 
RO is unsuccessful in its efforts to 
obtain any pertinent records, it should 
so inform the veteran and his 
representative and request them to 
provide the outstanding records.  

6.  After obtaining any necessary 
information from the veteran, the RO 
should obtain a copy of the decision 
awarding the veteran SSA disability 
benefits and a copy of the record upon 
which the award was based.

7.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
etiology of his hepatitis C.  The claims 
folder must be made available to and 
reviewed by the examiner.

A complete history of the claimed 
disorder should be obtained from the 
veteran.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail. 

Based upon the examination results and 
the review of the claims folder, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hepatitis C is etiologically related to 
his military service.  The supporting 
rationale for the opinion must be 
provided and should reflect consideration 
of Dr. Nemetz's October 2000 written 
statement.  

8.  The RO should undertake any other 
development it determines to be 
warranted.

9.  The RO should then adjudicate the 
reopened claim based on a de novo review 
of all pertinent evidence and without 
regard to any prior decisions on this 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims folder is 
returned to the Board for further 
appellate consideration.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


